Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 April 16, 2014 Credit Suisse Merger Arbitrage Index ETN The Credit Suisse Merger Arbitrage Index Exchange Traded Notes (the “ETNs”) are senior, unsecured debt securities issued by Credit Suisse AG (“Credit Suisse”), acting through its Nassau Branch, that are linked to the return of the Credit Suisse Merger Arbitrage Liquid Index (Net) (the “Index”). The Index is designed to provide exposure to a merger arbitrage investment strategy as represented by long and short positions in announced deals within the United States, Canada and Western Europe. The ETNs are listed on the NYSE Arca under the ticker symbol “CSMA”. 1 The ETNs should be purchased only by knowledgeable investors who understand the potential consequences of investing in the ETNs. ETN Details ETN ticker CSMA Indicative value ticker CSMA.IV Bloomberg Index ticker CSLABMN CUSIP/ISIN 22542D845 / US22542D8450 Primary Exchange NYSE Arca ETN investor fee factor 0.55%* Index fee 0.50% ETN inception date October 1, 2010 Underlying index Credit Suisse Merger Arbitrage Liquid Index (Net) *Because of daily compounding, the actual investor fee realized may exceed 0.55% per annum. Index Returns (as of 3/31/2014) 1 month -0.73% 3 month -0.40% 1 year 1.47% Since inception annualized* 3.08% *Index inception date was December 31, 2009. Index Statistics (3/28/2013 to 3/31/2014) Correlation to S&P ndex 0.42 Correlation to Barclays US Aggregate TR Index 0.10 Annualized Volatility 3.87% 1-Year Sharpe ratio* 0.37 *Sharpe ratio calculated using the Federal Funds Effective Rate as of March 31, 2014. 1 Credit Suisse has no obligation to maintain any listing on NYSE Arca or any other exchange and we may delist the ETNs at any time. Strategy Focus n Designed to realize the spread between the stock price of the target company after the public announcement of its proposed acquisition and the price offered by the acquirer to pay for the stocks of the target company. n Deal universe includes the United States, Canada and Western Europe. n Potential gains realized when deals are completed, and potential losses incurred when deals break. Index Performance (December 31, 2009 to March 31, 2014) The above graph sets forth the historical performance of the Index from December 31, 2009 through March 31, 2014. The index rules were revised on September 1, 2010 and therefore, the index performance and index levels prior to such date do not reflect the modification of the index rules that took place on that date. Historical performance is not indicative of future performance. Credit Suisse Merger Arbitrage Liquid Index (Net) includes 0.50% p.a. of index calculation fees.
